Citation Nr: 0808731	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  97-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder claimed as secondary to service-connected pes 
planus.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the spine claimed as secondary to service-
connected pes planus.

3.  Entitlement to service connection for DJD of the hips 
claimed as secondary to service-connected pes planus.

4.  Entitlement to service connection for DJD of the knees 
claimed as secondary to service-connected pes planus.


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and June 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In July 1998, a hearing before the Board was held in St. 
Louis, Missouri, and a transcript of the testimony at the 
hearing is in the claims file.

In an August 1999 decision, the Board denied the veterans 
claims for service connection for a bilateral ankle disorder 
and degenerative joint disease of the lumbar spine, knees, 
and hips, all claimed as secondary to pes planus, and denied 
an increased disability rating for service-connected 
bilateral pes planus, currently evaluated as 30 percent 
disabling.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
a July 2001 order, vacated the Board's decision and remanded 
the matter for readjudication.  In June 2003, the Board 
remanded the case for further development and for the RO to 
readjudicate the issues on appeal.  The RO accomplished the 
development, issued an August 2003 Supplemental Statement of 
the Case and returned the case to the Board.  The Board then 
denied the veteran's claims in a February 2005 decision.  In 
August 2007, the Court again vacated the Board's decision and 
remanded the four service connection issues listed above.  
The Court noted that the veteran had not submitted argument 
on his increased rating claim and deemed it abandoned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In reviewing the veteran's claims file, the Board observes 
that the Veterans Law Judge who presided over the veteran's 
July 1998 Travel Board hearing ceased his employment with the 
Board.  The veteran was apprised of this fact in a letter 
from the Board dated in February 2008.  He was also informed 
that the law provides that the Veterans Law Judge who 
conducts a hearing in a case shall participate in the final 
determination of a veteran's claim, and was asked whether he 
wished to exercise his right to testify at a new hearing 
before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 ("The Member or Members who 
conduct the [Board] hearing shall participate in making the 
final determination of the claim...")(2007).  In a response 
received by the Board in February 2008, the veteran indicated 
that he wished to testify at a new videoconference hearing at 
the RO before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing at the RO before a 
Veterans Law Judge from the Board of 
Veterans' Appeals at the next available 
opportunity.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

